Citation Nr: 1102251	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-12 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for fatigue, claimed as due 
to an undiagnosed illness.

3.  Entitlement to service connection for memory loss, claimed as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to 
November 1991, from January 2004 to February 2005, and from 
May 2007 to April 2008, to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the Department 
of Veterans Affairs (VA) for the Buffalo, New York RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

The Board observes that the Veteran was reactivated and 
subsequently released from a third period of active duty in 
support of Operation Iraqi Freedom during the course of the 
appeal.  He has submitted a Department of Defense form 214 (DD-
214) which indicates that he was on active duty from May 2007 to 
April 2008.  However, service treatment records from this third 
period of service have not been associated with the claims file.  
The Board emphasizes that records generated by federal facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The AMC/RO should either associate the Veteran's service 
treatment records from his third period of active duty with the 
claims file or make a formal finding that the records are 
unavailable.

Additionally, in his February 2005 claim, the Veteran asserted 
that he was exposed to depleted uranium and chemical hazards 
while on active duty.  He has reiterated these contentions 
several times through the course of the appeal.  The Board notes 
that, according to the Veteran's DD-214, his military 
occupational specialty was Chemical Operations Specialist.  
Additionally, according to a service evaluation report, the 
Veteran's area of special emphasis was Nuclear, Biological, and 
Chemical training.  A DD-214 reveals that the Veteran served in 
Southwest Asia from February 2004 to January 2005.

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  A medical examination or medical opinion is deemed to 
be necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, VA outpatient records dated from April 2005 through 
May 2008 reveal the Veteran's complaints of fatigue, memory loss, 
and joint pain, to specifically include the right knee.  The 
Veteran was afforded two VA examinations in November 2005; 
however, these examinations did not specifically consider fatigue 
and memory loss, and the examination of the right knee did not 
consider the possibility of an undiagnosed illness.  In light of 
the Veteran's service in Southwest Asia as a Chemical Operations 
Specialist and his current objectively documented symptoms, the 
Board finds that the Veteran should be afforded a VA examination 
in which discusses the likelihood of an undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain the 
Veteran's service treatment records from 
his third period of active duty and 
associate them with the claims file.  If 
the service treatment records are 
unavailable, a formal finding should be 
issued which details the efforts that were 
made to obtain the records.

2.  If the Veteran's service treatment 
records from the Veteran's third period of 
active duty cannot be associated with the 
claims file, the AMC/RO should inform the 
Veteran and his representative and invite 
the Veteran to submit any copies of his 
service treatment records he may have in 
his possession.  The Veteran should also be 
informed of other methods of establishing 
the presence of an in-service injury or 
disease, such as the submission of lay 
statements, or the submission of private 
medical records from his time on active 
duty.

3.  The AMC/RO should obtain the names and 
addresses of all medical care providers, VA 
and non-VA, who have treated the Veteran 
for his claimed disorders since May 2008.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

4.  After all available records have been 
obtained and associated with the claims 
file, the Veteran should be scheduled for 
examination by an appropriate physician for 
an opinion as to whether there is at least a 
50 percent probability or greater that he 
has memory loss, fatigue, and/or a right 
knee disorder which had its onset in service 
or is otherwise related to service to 
include as a result of an undiagnosed 
Gulf War illness.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report.  Opinions should be provided based 
on the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for the opinions expressed, should be set 
forth in the examination report.  
Sustainable reasons and bases must be 
given for any opinion rendered.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, the 
issues remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the Veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


